Case: 3:20-cr-00051-MJN Doc #: 48 Filed: 07/14/21 Page: 1 of 8 PAGEID #: 291




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

   UNITED STATES OF AMERICA                     :       CASE NO. 3:20-CR-51

          Plaintiff,                            :       HONORABLE DOUGLAS R. COLE

   vs.                                          :

   KEVIN A. KOVACS                              :       REPLY TO GOVERNMENT’S
                                                        RESPONSE IN OPPOSITION OF
          Defendant.                            :       MOTION TO SUPPRESS
          ____________________________________________________________________________


          Now comes the Defendant, KEVIN A. KOVACS, by and through his undersigned

   counsel, and hereby respectfully moves this Honorable Court to suppress and exclude any and

   all evidence, including derivative evidence, obtained by way of search warrant, including, inter

   alia, the search warrants executed upon Mr. Kovac’s residence and electronic devices.

          A Memorandum in Support is attached hereto.

                                                        Respectfully submitted,


                                                        /s/ Jon Paul Rion
                                                        JON PAUL RION (#0067020)
                                                        RION, RION & RION, L.P.A., INC.
                                                        130 West Second Street, Suite 2150
                                                        P. O. Box 10126
                                                        Dayton, Ohio 45402
                                                        (937) 223-9133
                                                        (937) 223-7540 Fax
                                                        info@rionlaw.com
Case: 3:20-cr-00051-MJN Doc #: 48 Filed: 07/14/21 Page: 2 of 8 PAGEID #: 292




                                      MEMORANDUM IN SUPPORT

       A. The Government Failed to Present a Compelling Argument Addressing the

           Execution of Search Warrant #2 Outside The Scope Of Its Jurisdiction.

       The first argument raised in the motion to suppress, specifically, that Search Warrant #2 was

   executed outside its authorized jurisdiction and all evidence seized and searched, as a result,

   must be suppressed, is glossed over in the Government’s response. The search warrant for the

   Apple iPhone X (“iPhone”) specifically authorized law enforcement to execute the search

   warrant in the territorial jurisdiction of Greene County, Ohio, but lacked authority to permit the

   Apple iPhone X to be transported to Montgomery County, searched again in Montgomery

   County, transported to Quantico Virginia, and searched for a third time, outside the permitted,

   authorized jurisdiction of the search warrant. 1 A judicial officer in one district is generally

   without authority to issue a search warrant for property in another district. United States v.

   Bailey, 193 F.Supp.2d 1044, 1051 (S.D. Ohio 2002). The Fourth Amendment protects against

   unreasonable searches and seizures. See, e.g., United States v. Ramirez, 523 U.S. 65, 71, 140

   L. Ed. 2d 191, 118 S. Ct. 992 (1998) (stating that a reasonableness standard governs the

   execution of warrants).2 The removal of property from one district to another is improper and

   unreasonable, thus it should not be authorized. 193 F.Supp.2d 1044.




   1
     The Government’s Statement of Facts incorrectly states that “[a]n initial forensic examination of these three
   iPhones was preformed by Detective Robert Bell of the West Carrollton PD.” (DOC#30, 3). The first examination
   was done in Green County, as designated by the search warrant before it was sent to the West Carrolton PD in
   Montgomery County.
   2
     The standard propagated by the Government that the Fourth Amendment applies when “the moving party
   establishes both subjective and reasonable expectation of privacy in the area to be searched, or in the evidence
   to be seized” is properly used when evaluating an expectation of privacy issue. Minnesota v. Carter, 525 U.S.
   83,91(1998).
Case: 3:20-cr-00051-MJN Doc #: 48 Filed: 07/14/21 Page: 3 of 8 PAGEID #: 293




      The Government asserts that, “[a] magistrate’s decision to issue a search warrant is

   traditionally afforded great deference.” (DOC#30, 6) quoting Illinois v. Gates, 462 U.S. at 238-

   39. The accounts identified by National Agencies provided “IP addresses listed in Fairborn,

   Green County, Ohio,” a “listed telephone number that returned to… Fairborn,” Green County,

   Ohio, and a “listed email address” connected to “his [defendants] Fairborn,” Green County,

   Ohio residence. (DOC#30, 7) emphasis added. Thus, the search warrants specifically authorized

   law enforcement to execute the search warrants in the territorial jurisdiction of Greene County

   Ohio.   However,     a   police   officer   may    not   execute    a search warrant outside    his

   territorial jurisdiction. State v. Harrison, 20 Ohio Misc. 282; 26 Ohio Jurisprudence 3d (1981)

   260, Criminal Law, Section 527 (1969). The legislature has intended that the search warrant be

   executed by police officers in the area of their respective territorial jurisdiction by indicating

   that warrant shall be directed to a proper officer R.C. 2933.24; State v. Harrison, supra.

           Riley v. California, cited by the Government, provides that “law enforcement officers

   generally must secure a warrant before searching digital information stored on an arrestee’s cell

   phone;” however, this case does not address territorial jurisdiction issues or the scope of a

   warrant, or further, where the digitally stored information is permitted to be searched, and by

   who. 134 S.Ct. 2473, 2485 (2014). It lacks any scope parameters. More applicable information

   is provided in State v. Jacob, where a police detective sought and obtained a search warrant in

   Montgomery County to search a defendant’s home in California. Due to the Green County

   Court’s lack of jurisdiction to issue an out-of-state warrant, all evidence seized in the search of

   the home was suppressed on the basis that the warrant was unlawfully executed. Further, the

   good faith exception to the exclusionary rule, which could allow the introduction of evidence
Case: 3:20-cr-00051-MJN Doc #: 48 Filed: 07/14/21 Page: 4 of 8 PAGEID #: 294




   wrongfully obtained, is not applicable to the Greene County Courts issuance of the warrant

   because the constitutional violation rendered the suppression automatic. State v. Jacob, 185

   Ohio App.3d 408, 2009-Ohio-7048, 924 N.E.2d 410, ¶ 1 (2d Dist.) (reversed and remanded).

      B. The Good Faith Exception Is Inapplicable.

          If the Court accepts the Government’s argument that “[o]nce a federal criminal court

   has determined that Fourth Amendment standards have been complied with, no state court or

   state case law can override that determination. (DOC#30, 8)” the Court would be rendering the

   State Constitution inapplicable to a State issued search warrant, which goes against the

   principals of justice. Further, such reasoning would eradicate the application of the State case

   law, which governs State-issued search warrants. The Government itself concedes in the present

   case that Search Warrant #2 was a State issued search warrant, and by that very admission, the

   warrant would be subject to State law analysis.

          The Government relies on Mars v. Mounts to assert that “[f]ederal courts are deemed

   the final arbiters of the scope of all federal constitutional rights” (DOC#30, 6). The double

   jeopardy issue addressed in Mars is inapplicable in this case and is incapable of overcoming the

   Ohio Constitution, which provides further protection than the 4th Amendment and backs state

   search warrants that are ultimately governed by Ohio Rev. Code § 2933.21, et seq., and Ohio

   R. Crim P. 41. Moreover, the Government highlights that “both warrant applications were fully

   supported by detailed sworn affidavits prepared by Detective Hartwell that established the

   predicate probable cause.” (DOC#30, 6). Importantly, the Government’s affidavit fails to make

   clear or even mention that the affidavit was drafted with the assistance of FBI Agent Kinzing,
Case: 3:20-cr-00051-MJN Doc #: 48 Filed: 07/14/21 Page: 5 of 8 PAGEID #: 295




   and furthermore, entirely omits the first attempt of sending the investigation to the police in

   October of 2019 in its declaration of a “detailed chronological background” (DOC#30, 7).

          Instead, the Government shifts the level of FBI involvement throughout its brief to better

   suit its narrative. When confronted with incontrovertible and inconvenient Ohio laws, the

   Government proclaims the superiority of federal law. The final argument asserted in its brief

   that “[t]he FBI properly relied upon search warrant #2 to search the apple iPhone x10”

   contradicts the statement of facts wherein the Government implies that the FBI search was done

   as a service for the State investigation, because it afforded “[a] more sophisticated follow-up

   forensic analysis [ ] performed by the FBI’s Laboratory in Quantico, Virginia… [u]pon

   completion of the FBI examination, the return… was filed.” (DOC#30, 3). The reasoning

   proposed by the Government here is that the Government was both incidentally involved and

   then substantively involved in the drafting and execution of the warrant. The Government

   cannot claim that law enforcement reasonably relied on the warrant because the affidavit omits

   vital information regarding its origin and drafting.

          Importantly, the specific purpose of the exclusionary rule is to deter perceived police

   misconduct. Defense counsel contends that Greene County law enforcement unreasonably

   relied on the Greene County issued search warrant to be executed and searched in Montgomery

   County, and eventually, by the FBI, outside of Greene County, because Search Warrant #2 was

   authorized only to be searched and executed in Greene County, and law enforcement, including

   the FBI who assisted in the drafting of the search warrant, should have known this. Therefore,

   the Government’s assertion that “the FBI played no substantive role in either obtaining or
Case: 3:20-cr-00051-MJN Doc #: 48 Filed: 07/14/21 Page: 6 of 8 PAGEID #: 296




   executing either warrant” is inaccurate. The good-faith exception does not apply to a warrant

   executed outside its permissible scope or jurisdiction.

      C. A Probable Cause determination must be based on the nexus between the alleged

          crime, the objects to be seized, and the place to be searched.

      The Supreme Court of Ohio highlighted that, “[w]hile a probable-cause determination for

   an arrest warrant is similar in nature to that for a search warrant, a search-warrant inquiry is

   much more complex and presents special considerations." at ¶ 34, citing 2 LaFave, Search and

   Seizure, Section 3.1(b) (5th Ed.2012).5 A probable cause determination for a search warrant

   requires special considerations, including how stale the information relied upon is when the

   facts relied upon occurred, and whether there is a nexus between the alleged crime, the objects

   to be seized, and the place to be searched. State v. Young, 10th Dist. Franklin No. 18AP-845,

   2019-Ohio-4639, ¶ 1. "When considering whether a nexus exists between the alleged crime and

   the place to be searched, ‘the circumstances must indicate why evidence of illegal activity will

   be found in a particular place.'" State v. Phillips, 10th Dist. No. 15AP-1038, 2016-Ohio-5944,

   ¶ 14, quoting United States v. Washington, 380 F.3d 236, 240 (6th Cir.2004), quoting United

   States v. Carpenter, 360 F.3d 591, 594 (6th Cir.2004). By contrast, "when 'the only evidence of

   a connection between illegal activity and the residence is unreliable, such as uncorroborated

   statements by a confidential informant, then a warrant may not issue allowing the search of the

   residence.'" Phillips at ¶ 14, quoting Gunter at 419. The affidavit provided by Detective
Case: 3:20-cr-00051-MJN Doc #: 48 Filed: 07/14/21 Page: 7 of 8 PAGEID #: 297




   Hartwell for the first search warrant speaks in generalities and fails to explain the timeline

   implemented to assert probable cause.3

       For a search warrant to be valid, it is axiomatic that probable cause must exist at the time the

   warrant is sought (emphasis added). The supporting affidavit must "contain some information

   that would allow the magistrate to independently determine that probable cause presently

   exists-not merely that it existed at some time in the past." State v. Lee, 1st Dist. Hamilton No.

   C-070056, 2008-Ohio-3157, ¶ 4-6. The police department diluted the temporal relevance of the

   wrongdoing by waiting months to act upon the investigation after it was passed to them in

   October from ICAC. (Id. 24 – 25). Search warrant challenges based on temporal limitations or

   the absence of a date limitation may render a warrant overbroad or insufficiently particular. See

   United States v. Ford, 184 F.3d 566, 576 (6th Cir.1999) ("Failure to limit broad descriptive

   terms by relevant dates, when such dates are available to the police, will render a warrant

   overbroad.").

            Therefore, there must be some indication of a timeframe between the day/place/location

   to be searched and the alleged criminal activity. State v. Young, 10th Dist. Franklin No. 18AP-

   845, 2019-Ohio-4639, ¶ 18-19 (emphasis added). Here, there is no timeframe to

   day/place/location of alleged criminal activity. Were this Court to accept the Government’s

   position and overrule the motion to suppress, the Court would be setting a precedent allowing




   3
    The Government also fails to provide a clear timeline. It also fails to even mention that the investigation was
   sent to Detective Hartwell in October 2019 as the December 2019 date is the only date listed following the
   description of the affidavits as “detailed chronological background.” (DOC#30, 7)
Case: 3:20-cr-00051-MJN Doc #: 48 Filed: 07/14/21 Page: 8 of 8 PAGEID #: 298




   Federal Agencies such as the FBI to cherry-pick state investigations, ignore state laws, and be

   arbiters of the Constitutional law.

          CONCLUSION
          Wherefore, Defense Counsel prays this Honorable Court grant Mr. Kovac’s Motion to

   Suppress.

                                                        Respectfully submitted,


                                                        /s/ Jon Paul Rion _________________
                                                        JON PAUL RION (#0067020)
                                                        RION, RION & RION, L.P.A., INC.




                                   CERTIFICATE OF SERVICE

          I, the undersigned, do hereby certify that a copy of the foregoing was sent to the Office

   of the United States Attorney on the same day of filing.


                                                        /s/ Jon Paul Rion___________________
                                                        JON PAUL RION (#0067020)
                                                        RION, RION & RION, L.P.A., INC.
